     Case 2:18-cv-10303-AB-JPR Document 19 Filed 09/21/21 Page 1 of 1 Page ID #:907



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    JACK JACKSON,                    )   Case No. CV 18-10303-AB (JPR)
                                       )
12                      Petitioner,    )
                                       )   ORDER ACCEPTING FINDINGS AND
13                 v.                  )   RECOMMENDATIONS OF U.S.
                                       )   MAGISTRATE JUDGE
14    RAYBON JOHNSON, Warden,          )
                                       )
15                      Respondent.    )
                                       )
16
17         The Court has reviewed the Petition, records on file, and

18   Report and Recommendation of U.S. Magistrate Judge.           No

19   objections to the R. & R. have been filed.

20         The Court accepts the findings and recommendations of the

21   Magistrate Judge.      IT THEREFORE IS ORDERED that the Petition is

22   denied and Judgment be entered dismissing this action with

23   prejudice.

24
25   DATED: September 21, 2021
                                           ANDRÉ BIROTTE JR.
26                                         U.S. DISTRICT JUDGE

27
28
